Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1, 2 and 4-20 are allowed; 
4.	Independent claims 1, 19 and 20, claim a GOA circuit is provided according to implementations of the disclosure. The GOA circuit includes multiple cascaded GOA units. Each GOA unit includes a first pull-down control module, a second pull-down control module, and a pull-down holding module. A type of at least one thin film transistor (TFT) in at least one of the first pull-down control module or the second pull-down control module is different from that of a TFT in the pull-down holding module. A display panel and an electronic device are further provided according to implementations of the disclosure, in a manner not disclose or suggested in any prior art.  
The representative closest prior art is Dai US Patent Application (20190129547), hereinafter “Dai” and Tobita et al., US Patent Application (20100201666), hereinafter “Tobita’””, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 19 and 20: “1. A gate driver on array (GOA) circuit, comprising: a plurality of cascaded GOA units, wherein each of the plurality of GOA units comprises a first pull-down control module, a second pull-down control module, and a pull-down holding module, and the GOA unit further comprises a first voltage terminal, a clock signal terminal, and a control signal terminal that are configured to provide signals, and a scanning period of the GOA unit comprises a pull-up phase and a pull-down phase, the first pull-down control module is coupled to the clock signal terminal, and is configured to output a signal from the clock signal terminal to a pull-down node in the pull-down phase; the second pull-down control module is coupled to the first voltage terminal, and is configured to output a signal from the first voltage terminal to the pull-down node in the pull-up phase; the pull-down holding module is coupled to the first pull-down control module and the second pull-down control module, and is configured to output, in the pull-down phase, the signal from the first voltage terminal to an output terminal according to the signal at the pull-down node, and to stop outputting, in the pull-up phase, the signal from the first voltage tenninal to the output terminal according to the signal at the pull-down node; and a type of at least one thin film transistor (TFT) in at least one of the first pull-down control module or the second pull-down control module is different from that of a TFT in the pull-down holding module, and the GOA unit further comprises a pull-up control module, a pull-up holding module, and a second voltage terminal, the pull-up control module is coupled to the control signal tenninal, and is configured to output a signal from the control signal terminal to a pull-up node in the pull-up phase or the pull-down phase; and the pull-up holding module is coupled to the pull-up control module, and is configured to output, in the pull-up phase, a signal from the second voltage terminal to the output terminal according to the signal at the pull-up node, and to stop outputting, in the pull-down phase, the signal from the second voltage terminal to the output terminal according to the signal at the pull-up node.”.

Tobita discloses an electro-optical device is configured to be capable of using a region of a gate line drive circuit efficiently and preventing rising speed of a gate line selection signal from decreasing (rising delay), and a shift register circuit is composed of a single conductivity type transistor which is suitable for the device. The gate line drive circuit including an odd driver to drive odd rows of a plurality of gate lines, and an even driver to drive even rows thereof. Each unit shift register in the odd and even drivers receives a selection signal in the second previous row and activates its own selection signal two horizontal periods later. A start pulse of the even driver is delayed in phase by one horizontal period with respect to a start pulse of the odd driver.

In regards to claims 1, 19 and 20 the representative prior art is Dai and Tobita., alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “and the GOA unit further comprises a pull-up control module, a pull-up holding module, and a second voltage terminal, the pull-up control module is coupled to the control signal tenninal, and is configured to output a signal from the control signal terminal to a pull-up node in the pull-up phase or the pull-down phase; and the pull-up holding module is coupled to the pull-up control module, and is configured to output, in the pull-up phase, a signal from the second voltage terminal to the output terminal according to the signal at the pull-up node, and to stop outputting, in the pull-down phase, the signal from the second voltage terminal to the output terminal according to the signal at the pull-up node” of the claimed invention.  Claims 2 and 4-18 depend from claim 1 and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard, can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694